Citation Nr: 1623487	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  09-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an earlier effective date than October 5, 2007, for the grant of service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right shoulder disability, including as due to a service-connected lumbar spine disability.

3.  Entitlement to an initial compensable rating prior to June 3, 2010, and to an initial rating greater than 10 percent thereafter, for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1985 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A May 2008 rating decision denied entitlement to service connection for a lumbar spine condition and for a right shoulder condition.  A September 2010 rating decision granted entitlement to service connection for a lumbar spine disability and assigned a noncompensable rating effective October 5, 2007, and a 10 percent rating effective July 24, 2010.  

In November 2008, the Veteran testified at a Decision Review Officer hearing.  In March 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings have been associated with the claims file.  

In August 2012, the Board remanded the issues on appeal for additional development.  Thereafter, in an October 2012 rating decision, the RO assigned a higher initial 10 percent rating effective June 3, 2010, for the Veteran's service-connected lumbar spine disability.  Because the initial ratings assigned to the Veteran's service-connected lumbar spine disability are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2014, subsequent to the RO's most recent adjudication of the Veteran's claim in a February 2013 Supplemental Statement of the Case, the Veteran submitted additional evidence in support of his claim.  In March 2016, the Veteran submitted a waiver of initial RO consideration of this evidence.  Thus, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).  

In addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents potentially are relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a right shoulder condition and to a higher initial rating for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a lumbar spine disability was included on a VA Form 21-526, "Veteran's Claim for Compensation and/or Pension ," date-stamped as received by VA on October 5, 2007.

2.  There is no evidence dated prior to October 5, 2007, which may be interpreted as a formal or informal claim of entitlement to service connection for a lumbar spine disability.


CONCLUSION OF LAW

The criteria for an effective date prior to October 5, 2007, for the award of service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5103A, 5107, 5110, 5126, 7105 (West 2014); 38 C.F.R. §§ 3.155, 3.157(b) (in effect prior to March 24, 2015); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, an October 2007 VCAA notice letter explained the evidence necessary to substantiate the claim of entitlement to service connection for a lumbar spine condition.  This letter also informed the Veteran of his and VA's respective duties for obtaining such evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the letter was provided prior to initial adjudication of the Veteran's claim and explained how disability ratings are determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought.  See Dingess/Hartman, 19 Vet. App. at 473.  

The matter adjudicated below arises from a notice of disagreement with the effective date assigned in the September 2010 rating decision granting entitlement to service connection for a lumbar spine disability.  The United States Court of Appeals for Veterans Claims has held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to such "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issues); 38 C.F.R. § 3.159(b)(3)(i) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  Because receipt of a notice of disagreement did not give rise to further VCAA notice requirements and because the June 2008 notice was sufficient, VA's duty to notify in this case has been satisfied.  See Dingess/Hartman, 19 Vet. App. at 473; 38 C.F.R. § 3.159(b)(3)(i).

Regarding the duty to assist, as will be discussed in greater detail below, the evidence does not support assigning an effective date earlier than October 5, 2007 for the grant of service connection for a lumbar spine disability.  This date corresponds to the earliest document of record raising a claim of entitlement to service connection for a lumbar spine disability.  And the Veteran himself has acknowledged during the course of this appeal that October 5, 2007, is the date of his original claim.  See, e.g., December 2012 Statement in Support of Claim.  Under these circumstances, and as the original claim was received more than one year following the date of the Veteran's separation from service in March 1988, there is no possibility that any additional development would aid the Veteran in establishing entitlement to an effective date prior to October 5, 2007.  38 U.S.C.A. §§ 5103, 5103A (West 2014); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004).

Moreover, the Veteran's service treatment records, private treatment records, and VA examination reports have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is noted that determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that there is evidence constructively of record that has not yet been received.  Neither the Veteran, nor his representative, has identified any other pertinent evidence which remains outstanding.  

Moreover, the Board acknowledges that it is remanding the remaining issues on appeal, in part, to obtain potentially outstanding VA treatment records.  If they exist, such records would not be pertinent to the earlier effective date claim on appeal because the Veteran testified in November 2008 that he had not received treatment at a VA Medical Center (VAMC) for his low back condition.  Accordingly, any outstanding records necessarily would be dated after October 5, 2007, and could not demonstrate any intent to file a claim of entitlement to service connection for a lumbar spine disability prior to that date.  See 38 C.F.R. § 3.157 (in effect prior to March 24, 2015).

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that, in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Veteran) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claim on appeal.

The duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Earlier Effective Date Claim

The Veteran seeks an earlier effective date for the grant of service connection for a lumbar spine disability.  Specifically, he asserts that the effective date should be March 11, 1988, which is the date he was discharged from active duty, because he did not know that he could file for VA compensation prior to the date he filed his claim.

Legal Criteria

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the claim is received within one year after separation from service, however, then the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments are effective only for claims and appeals filed on or after March 24, 2015.  As the Veteran's currently appealed claim was filed prior to that date, the amendments are not applicable and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action indicating an intent to apply for one or more benefits under laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157 (in effect prior to March 24, 2015).  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

Facts and Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that October 5, 2007, is the correct date for the grant of service connection for a lumbar spine disability.  While the Veteran has alleged that he is entitled to an earlier effective date for his award of service connection, there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date.  The Veteran first presented his claim of entitlement to service connection for a lumbar spine disability in a VA Form 21-526, "Veteran's Claim for Compensation and/or Pension ," dated on October 5, 2007, and date-stamped as received by VA on October 5, 2007.  The record does not contain any earlier statement or action indicating an intent to file a claim.  In fact, there is no evidence in the claims file received prior to the Veteran's October 2007 VA Form 21-526.  Further, the Veteran himself acknowledged that the date VA received his original claim was October 5, 2007, in his March 2001 notice of disagreement and in a December 2012 statement.  

The Board acknowledges the multiple lay statements submitted by the Veteran and others between October and December 2012 describing the impact of his lumbar spine symptomatology of his post-service life.  Taken together, these lay statements suggest that the Veteran experienced symptomatology later attributable to his service-connected lumbar spine disability prior to the date that he filed his service connection claim.  Because all of these statements were received by VA after October 5, 2007, they cannot demonstrate any intent to file a claim of entitlement to service connection for a lumbar spine disability prior to that date.  

The Board also acknowledges the private treatment records showing treatment for a lumbar spine condition as early as March 2004.  These records do not support the assignment of an earlier effective date because they were not received by VA until November 8, 2007, after the Veteran filed his original service connection claim for a lumbar spine condition on October 5, 2007.  Thus, even assuming, arguendo, that these records could be construed as an informal claim for benefits, because they are private treatment records, the earliest date of such informal claim would be November 8, 2007, the date of receipt of such evidence by VA.  See 38 C.F.R. § 3.157 (in effect prior to March 24, 2015).

The Board finally observes that the laws and regulations governing effective dates are clear.  For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2015).  In this case, VA received the Veteran's claim on October 5, 2007.  The claims folder contains no other communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, service connection for a lumbar spine disability between the time of his discharge from service in March 1988 and October 5, 2007, when he submitted his original service connection claim.  See 38 C.F.R. §§ 3.1(p), 3.155(a); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  As such, insofar as the record reflects that the Veteran's original claim for service connection for a lumbar spine disability was received by the RO on October 5, 2007, more than one year after his separation from service in March 1988, and because the record fails to reveal any communication filed prior to that date that could be construed as a formal or informal claim for this specific benefit, the Board finds that the proper date of claim is the date that the earliest formal claim for service connection for a lumbar spine disability was received-namely, October 5, 2007.  

Therefore, considering all relevant law and regulations, there is no provision under the law to assign any earlier effective date for the grant of service connection for a lumbar spine disability prior to the October 5, 2007, date of receipt of the claim.  Accordingly, the Board must deny the claim for entitlement to an earlier effective date for service connection for a lumbar spine disability.  As the preponderance of the evidence is against this claim, under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date earlier than October 5, 2007, for the grant of service connection for a lumbar spine disability is denied.


REMAND

The Veteran contends that he incurred a right shoulder disability during active service.  He also contends that his service-connected low back disability is more disabling than currently evaluated.  The Board acknowledges that this appeal previously was remanded to the AOJ in August 2012.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding these issues again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

Service Connection for a Right Shoulder Condition

The Veteran contends that his current right shoulder condition is the result of a shoulder injury he sustained during active military service.  He alternatively contends that his right shoulder condition was caused or aggravated by his service-connected lumbar spine disability.  

The Veteran's service treatment records are silent for complaints related to a shoulder injury.  

Private treatment records reflect that the Veteran sought treatment for right shoulder pain in February 2007, when he was diagnosed with right shoulder bursitis.  In March 2007, he reported an onset of right shoulder pain three months prior and no known precipitating event.  An x-ray showed mild degenerative joint disease (DJD) of the acromioclavicular (AC) joint.  

During a November 2008 DRO hearing, the Veteran testified that he did not have a shoulder injury in service and that his shoulder pain started shortly after his back surgery in 2004.  The Veteran also testified that his doctor told him that his shoulder pain could be associated with his back surgery due to nerve damage.  

The Veteran was afforded a VA examination in January 2009.  The Veteran reported that his right shoulder symptoms started in 2004, around the same time as his back injury.  After examining the Veteran, the examiner diagnosed moderate rotator cuff tendonitis and opined that the Veteran's right shoulder condition was not caused by or aggravated by his lumbar spine disability.  

During the March 2011 Board hearing, the Veteran testified that he injured his shoulder in service, during the same incident in which he injured his back.  The Veteran also testified that he thought his shoulder condition was related to his low back disability because when his back "acts up," his shoulder hurts as well.  

In August 2012, the Board remanded the Veteran's claim for a new examination after finding that the January 2009 examiner did not address the theory of direct service connection and did not provide an adequate rationale regarding whether the Veteran's low back disability caused or aggravated his current right shoulder condition.  

In numerous statements received between October and December 2012, the Veteran's friends and family indicated that the Veteran had experienced shoulder pain since at least 1988.  For example, in a December 2012 statement, the Veteran's friend reported that he was stationed with the Veteran from 1985 to 1987 and the Veteran injured his back and shoulder after falling into a hole.  

The Veteran was afforded a VA examination in February 2013.  The examiner, who indicated that he reviewed the claims file, reported that the Veteran did not have and had never had a shoulder and/or arm condition.  The Veteran reported that he fell into a hole in 1986 while carrying a machine gun and that since that time he had experienced right shoulder pain and weakness.  On examination, the Veteran had reduced range of motion of the right shoulder, reduced muscle strength, and several positive tests for rotator cuff conditions.  The examiner indicated that imaging studies of the shoulder had been performed and that no arthritis was documented; however, the results of the imaging studies are not included in the examination report.  

The examiner restated the requested opinion as whether "a right shoulder condition (rotator cuff tendonitis) [was]incurred by injury when stepping in [a] whole [sic] in 12/1985."  The examiner opined that it was less likely than not that the Veteran's shoulder condition was related to service because "rotator cuff tendonitis is a limited condition."  The examiner explained that "[i]t is less likely than not that this condition would have persisted for 25+ years" and that "[i]t is more likely than not related to current/more recent activity."  The examiner also opined that rotator cuff tendonitis is unrelated to the Veteran's lumbar spine condition because "these two conditions are unrelated" and because he was "not aware of any literature which supports a connection or correlation."  Finally, the examiner opined that "[i]t is unlikely that his rotator cuff tendonitis would be aggravated by his lumbar spine condition" because the Veteran's back condition "would not have affected his shoulder motion and it is unlikely the two are related."  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the February 2013 examiner provided a rationale in support of his opinion, the Board notes it is not clear if the VA examiner considered all relevant facts in providing his opinion.  Specifically, the evidentiary record at the time of the February 2013 examination report contained evidence of right shoulder diagnoses other than rotator cuff tendonitis, including DJD of the AC joint and right shoulder bursitis, and yet the examination report is silent as to any of these diagnoses.  Moreover, the VA examiner limited his opinion to the narrow question of whether rotator cuff tendonitis was related to service or to the lumbar spine disability, without considering the other right shoulder diagnoses of record.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  Further, the examiner did not consider or comment on the numerous lay statements of record indicating that the Veteran continued to experience right shoulder pain after service discharge.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).

Additionally, since the February 2013 examination, additional evidence has been associated with the claims file.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").  In November 2014, the Veteran submitted a VA treatment record dated in August 2013.  The record shows that the Veteran reported right shoulder pain since an active duty accident and continued pain despite physical therapy and numerous injections.  The impression was chronic impingement syndrome of the right shoulder "more likely than not service related by history."  The Board finds this opinion to be inadequate as it is conclusory and without explanation of rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").

Given the foregoing, to include the conflicting nexus evidence, the Board finds that the claims file should be returned to the February 2013 VA examiner to obtain a supplemental opinion which addresses the nature and etiology of all of the Veteran's diagnosed right shoulder conditions.

Higher Initial Rating for a Lumbar Spine Disability

The Veteran contends that his service-connected lumbar spine disability is more severe than reflected by his current disability rating.

The Board finds that the evidence of record is insufficient to determine the severity of the Veteran's lumbar spine disability.  Throughout the pendency of this appeal, the Veteran's service-connected lumbar spine disability has been identified as lumbar degenerative joint disease (DJD), currently rated under Diagnostic Code (DC) 5242-5243 for limitation of motion.  Numerous private treatment records as well as VA examination reports show that the Veteran may have neurological manifestations associated with his lumbar spine disability.  Specifically, a November 2004 treatment record shows a diagnosis of "profound L4 radiculopathy."  Similarly, a July 2010 treatment record shows a diagnosis of lumbar radiculopathy.  Moreover, during the July 2010 VA examination, the Veteran reported pain radiating to his legs, and the examiner diagnosed the Veteran with "lumbar DJD with mild residual reflex abnormality of the left patellar tendon and mild recurrent radicular pain to the left lower extremity."  It does not appear that the AOJ has considered the possibility of separate neurological ratings for neurologic abnormalities as provided in Note 1 of the General Rating Formula for Diseases and Injuries of the Spine (Formula).

In light of the foregoing, and in light of the fact that the Veteran last was afforded an examination for his service-connected lumbar spine disability in July 2010, a more thorough and contemporaneous examination is warranted in order to ensure that the record reflects the current severity of the Veteran's service-connected lumbar spine disability, to include any neurological manifestations.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Lastly, the record suggests that there may be relevant VA treatment records that are not associated with the claims file.  As noted above, the Veteran previously testified in November 2008 that he did not receive any VA treatment.  In November 2014, the Veteran submitted a VA treatment record dated in August 2013.  Thus, it appears that the Veteran currently is receiving VA treatment for the conditions on appeal.  Accordingly, on remand, the AOJ should attempt to locate any outstanding VA treatment records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a right shoulder condition or for his service-connected lumbar spine disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, return the claims file and a copy of this remand to the February 2013 VA examiner for an addendum opinion regarding the Veteran's right shoulder conditions.  If the examiner who drafted the February 2013 opinion is unavailable, then the requested opinion should be rendered by another clinician.  The claims file and a copy of this REMAND must be made available for review.

Based a review of the claims file and a copy of this REMAND, the examiner is asked to answer each of the following questions:  

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any of the Veteran's currently diagnosed right shoulder conditions, to include rotator cuff tendonitis, DJD of the AC joint, right shoulder bursitis, and chronic impingement syndrome, had its onset during or is otherwise related etiologically to the Veteran's active service, to include the Veteran's reports of falling into a hole.  The examiner should discuss the likelihood that in-service injuries such as the ones described by the Veteran could have caused his documented right shoulder conditions.

The examiner should review and comment on the August 2013 note of Dr. E.B.L., who indicated that the Veteran's chronic impingement syndrome was more likely than not service related.  If necessary, and to the extent possible, the examiner should reconcile his opinion with these findings.

(b) Notwithstanding the answer to question (a), is it at least as likely as not (i.e., a 50 percent or greater probability) that any of the Veteran's currently diagnosed right shoulder conditions, to include rotator cuff tendonitis, DJD of the AC joint, right shoulder bursitis, and chronic impingement syndrome, is proximately due to or caused by the Veteran's service-connected lumbar spine disability?  The examiner should address the Veteran's contentions that his right shoulder condition is due to nerve damage after back surgery.  

(c) If not, is it at least as likely as not (i.e., a 50 percent probability or greater) that any of the Veteran's currently diagnosed right shoulder conditions, to include rotator cuff tendonitis, DJD of the AC joint, right shoulder bursitis, and chronic impingement syndrome, was aggravated (permanently worsened) by the Veteran's service-connected lumbar spine disability?

If the examiner determines that any of the Veteran's currently diagnosed right shoulder conditions was aggravated by his service-connected lumbar spine disability, then he should report the baseline level of severity of the shoulder condition prior to the onset of aggravation, if possible.  If some of the increase in severity of the condition is due to the natural progress of the disease, then the examiner should indicate the degree of such increase in severity due to the natural progression of the disease, if possible.

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

3.  Schedule the Veteran for appropriate VA examination to determine the current severity of his service-connected lumbar spine disability.  The claims file and a copy of this remand must be made available for review.  All indicated tests should be performed and all findings should be reported in detail.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether the Veteran's service-connected lumbar spine disability is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner next is asked to state whether the Veteran's service-connected lumbar spine disability is manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  The examiner also should state whether the Veteran's service-connected lumbar spine disability is manifested by neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).    

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

4.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review the claims file to ensure that the development requested in his REMAND has been completed to the extent possible.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


